Citation Nr: 1230268	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-14 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma (NHL), including as due to radiation exposure.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972 and from November 1990 to July 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a December 2009 decision, the Board denied the instant claim.  The Veteran appealed and in a January 2012 memorandum decision, the Court of Appeals for Veterans' Claims (Court) set aside the Board's decision pertaining to NHL and remanded the matter for further proceedings consistent with the opinion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2012 memorandum decision, the Court noted that the Veteran has argued that while in service in the Army, he was assigned to a floating nuclear power plant for about 18 months.  He has contended that he served as a deckhand during this time, operating boats to ferry nuclear engineers to different points on a lake to collect samples in order to monitor radiation levels.  However VA found that he had occupational exposure to ionizing radiation only from July 17, 1970 to June 26, 1971, a period of nearly one year, based on documentation that he submitted.  Consequently, he has asserted to VA that it appeared that documentation as to radiation exposure for approximately six months of his service, from June 1971 to December 1971 was missing.  He also has asserted that VA never sought to obtain the missing data but instead sought a medical opinion based on his radiation exposure level from July 17, 1970 to June 26, 1971.    

The Court found that Veteran had identified records he believed were missing but that it did not appear that VA had taken any steps to obtain that information or provide notice that it was unable to obtain those records.  Because VA did not attempt to obtain the missing records, the Board erred in its determination that VA complied with duty to assist and similarly erred in obtaining and accepting a medical nexus opinion before seeking to obtain the missing information.  

Given the Court's finding, a remand is required so that the AMC/RO can attempt to obtain any additional records of radiation exposure during service.  Notably, records of a Veteran's exposure to radiation are normally kept as part of the service treatment records.  The RO did make an initial request for these records for the Veteran's initial period of service from September 1969 to March 1972.  Records were subsequently obtained, but only reflect his radiation exposure for one year rather than the 18 months he claims.  The RO also obtained some of the Veteran's service personnel records.  However, those records do not appear to be complete.   For example, the records do not contain a list of his assignments over all periods of his service.  Accordingly, on remand the AMC/RO should take appropriate action to attempt to obtain a complete set of his service medical and personnel records.   

Also, as the U.S. Army Dosimetry Center at Redstone Arsenal, Alabama keeps records of exposure to radiation for Army servicemen, on remand, the AMC/RO should also seek a record of the Veteran's radiation exposure from this source.  

If records of additional exposure are obtained, the AMC/RO should forward the claims file to the Under Secretary for Benefits for additional review.  In turn, the Under Secretary for Benefits should obtain a supplemental medical opinion from the Under Secretary of Health concerning the likely relationship between the Veteran's radiation exposure in service and the development of B-Cell (Non-Hodgkin's) lymphoma.   
	
Accordingly, the case is REMANDED for the following action:

1.   The AMC/RO should attempt to obtain all available service treatment records and service personnel records for the Veteran's first period of service from September 1969 to March 1972 from the NPRC.  In particular, the RO should attempt to obtain any record of the Veteran's assignments during the period from June to December 1971.

2.  The AMC/RO should also obtain any available records of the Veteran's exposure to radiation during his first period of service from September 1969 to March 1972 by requesting them from the U.S. Army Dosimetry Center at Redstone Arsenal, Alabama.  The address for requesting these records is: U.S. Army Dosimetry Center, Attn: AMSAM-TMD-SD, Bldg. 5417, Redstone Arsenal, AL 35898-5000.    

3.  If records of additional radiation exposure in service are obtained, the AMC/RO should forward the claims file to the Under Secretary for Benefits for additional review.  In turn, the Under Secretary for Benefits should obtain a supplemental medical opinion from the Under Secretary of Health concerning the likely relationship between the Veteran's radiation exposure in service and the development of his current B-Cell (Non-Hodgkin's) lymphoma.   

4.  The AMC/RO should then readjudicate the claim.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


